IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAY JAMES,                           NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3655

FLORIDA     DEPT.               OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed June 1, 2017.

An appeal from the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Ray James, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Daniel A. Johnson, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, B.L. THOMAS, and ROWE, JJ., CONCUR.